Citation Nr: 1207640	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-00 837	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for service-connected mastodynia, status post bilateral quadrantectomy with residual scars.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 2004 to October 2008. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which awarded service connection for mastodynia, status post bilateral quadrantectomy with residual scars, and assigned an initial 20 percent disability rating, effective as of October 18, 2008.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

In correspondence dated in September 2009 and December 2009, the Veteran indicated that she was no longer able to work due to her service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

In the September 2009 and December 2009 correspondence, the Veteran also raised the issue of entitlement to an annual clothing allowance.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Mastodynia, status post bilateral quadrantectomy with residual scars has been rated as 20 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7626-7804.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the disability rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The Veteran underwent a bilateral quadrantectomy in December 2006.  Diagnostic Code 7626 defines different types of surgeries of the breast.  In pertinent part, a 50 percent disability rating is assigned following either a simple mastectomy or wide local excision with significant alteration of size or form of both breasts.  A noncompensable (zero percent) disability rating is assigned following wide local excision without significant alteration of size or form of one or both breasts.  Wide local excision is said to include a quadrantectomy.

The Veteran was afforded a VA gynecological examination in November 2008, but the examination report does not contain an opinion as to whether the quadrantectomy resulted in significant alteration of size or form of both breasts.  

A VA scars examination report dated in January 2009 shows that the Veteran provided a history of severe mastodynia with multiple lumpectomy surgeries and quadrantectomy due to breast pain with no relief, but again contained no findings as to whether there was significant alteration of size or form of both breasts as a result of the quadrantectomy.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, as noted above, the Veteran has asserted that she was unable to work full time due to her service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the service-connected disabilities have on the ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a). VA policy; however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain and evaluate all residuals of the bilateral quadrantectomy.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in connection with the examination.

The examiner should opine as to whether the wide local excision (quadrantectomy) resulted in significant alteration of size or form of the Veteran's breasts.

The examiner should also address all additional residuals from the surgery, including muscle injury, or nerve impairment, limitation of motion of the arms and shoulders, and scars.  

2.  Schedule the Veteran for a VA examination to determine whether her service-connected disabilities (depression and residuals of the quadrantectomy) in combination prevent her from securing or following employment for which her education and occupational experience would otherwise qualify her.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities in combination preclude her from securing or following substantially gainful employment for which her education and occupational experience would otherwise qualify her. 

The examiner must provide reasons for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If, after completion of the above development, there is evidence, including the Veteran's contentions, that she has been unemployed during the appeal period, and she has not met the percentage requirements for TDIU, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

